UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7647


BRANDON MICHAEL PICKENS,

                Plaintiff - Appellant,

          v.

KIERAN J. SHANAHAN, Secretary of the Department of Public
Safety; W. DAVID GUICE, Chief Deputy Secretary of the
Department of Public Safety; ROBERT C. LEWIS; INA HILTON;
SCOTLAND COUNTY; SORRELL SAUNDERS, Superintendent; N.C.
PRISON LEGAL SERVICES; ELIZABETH ALBITSON, Staff Attorney;
BEN FINHOLT, Staff Attorney; TIMOTHY REYNOLDS, Unit Manager,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.     Loretta Copeland
Biggs, District Judge. (1:16-cv-00251-LCB-JLW)


Submitted:   March 14, 2017                 Decided:     March 17, 2017


Before FLOYD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brandon Michael Pickens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Brandon Michael Pickens appeals the district court’s order

accepting     the   recommendation   of   the   magistrate   judge   and

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b)(1) (2012).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       See Pickens v. Shanahan, No. 1:16-cv-

00251-LCB-JLW (M.D.N.C. Apr. 25, 2016).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                     2